        Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 1 of 10



                                                                                          MAY 1 0 2019
                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS                        JAMES W. McCORMACK, CLERK
                                 WESTERN DIVISION                              By·
                                                                                  •
                                                                                          ®              DEP CLERK

KHAYYA RAGLAND                                                                         PLAINTIFF

vs.                                   CASE NO.      J../: / q- t:.V- 339- l<G-B
SUNCHASE AMERICAN, LTD.                                                               DEFENDANT

                                         COMPLAINT

       Now comes the Plaintiff, Khayya Ragland, by and through her attorneys, The Brad

Hendricks Law Firm, and for her Complaint states:

                              INTRODUCTORY STATEMENT

       This is an action to redress employment discrimination, including harassment based upon

race (African American), and for retaliation in violation of Title VII; for a permanent injunction

prohibiting the Defendant from engaging in the policies and practices alleged herein in violation

of Title VII of the 1964 Civil Rights Act (as amended by the Civil Rights Act of 1991), 42 U.S.C.

§2000e, et.seq., and the Arkansas Civil Rights Act of 1993, A.C.A. 16-123-101, et.seq. This action

is also brought pursuant to 42 U.S.C. § 1981 as amended by the Civil Rights Act of 1991. Plaintiff

seeks full back pay as the result of her discriminatory termination, benefits, compensatory and

punitive damages, liquidated damages, prejudgment and post-judgment interest, reasonable

attorney's fees and expenses, and any and all other relief to which she is entitled as the victim of

racial discrimination, harassment and retaliation. As a direct result of the racial discrimination,

and discharge suffered by the Plaintiff, she has suffered damages, including the loss of significant

employment compensation, for which she seeks the relief set forth, infra.


                                                  This case assigned to District Judge    Bake.r
                                                  and to Magistrate Judge   --l'l!L.:o~lp~e--------
        Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 2 of 10




                                        JURISDICTION

       1.      The Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343(3)

and (4), 42 U.S.C. §2000e, et.seq. Plaintiff also seeks a permanent injunction and a declaratory

judgment under 28 U.S.C. §§2201 and 2202, declaring that the Defendant discriminated and

retaliated against her in the terms and conditions of her employment.           This Court also has

jurisdiction over Plaintiffs claims under the Arkansas Civil Rights Act pursuant to the plenary

power of the Court to invoke its pendant jurisdiction over causes of action arising under the laws

of the State of Arkansas.

       2.      Venue herein is proper under 28 U.S.C. §1391(b) and 42 U.S.C. §200E-5(f)(3), and

the alleged unlawful employment practices were committed within the State of Arkansas, in the

Eastern District thereof.

       3.      Plaintiff filed a timely Charge of Discrimination with the Equal Employment

Opportunity Commission alleging racial discrimination and harassment on 02/04/2019. That

Charge is attached hereto as Exhibit "A" and incorporated herein by reference.

       4.      The Equal Employment Opportunity Commission issued to Plaintiff a Right to Sue

on the race harassment and discrimination charge on 02/14/2019. A copy of the Notice is attached

hereto as Exhibit "B" and incorporated herein by reference.

                                             PARTIES

        5.     Plaintiff was at all times relevant hereto a citizen of the United States and a resident

of Pulaski County, Arkansas. Plaintiffs race is African American, and therefore she is a protected

person within the meaning of Title VII and the Arkansas Civil Rights Act.




                                                  2
         Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 3 of 10




        6.       Defendant Sunchase American, Ltd. is a domestic for-profit corporation doing

business in Arkansas. Sunchase's agent for service of process is National Registered Agents, Inc.

of Ark at 455 W. Maurice St., Hot Springs AR 71901.

                                    STATEMENT OF FACTS

        7.       Plaintiff was employed by the Defendant on or about I 0/16/2013 as an Assistant

Manager. Plaintiff was promoted to property manager in 2016.

        8.       On 09/11/2018 the Defendant, through Suzanne Macon (white female) terminated

the Plaintiff.

        9.       During the Plaintiffs tenure with the Defendant, she met all legitimate expectations

of the Defendant.

        I 0.     During her tenure with the Defendant the Plaintiff was treated less favorably than

non-African American employees.

        11.      Ms. Macon made specific racial comments about having too many people "of

color" working at a particular office, and that she would therefore not hire someone "of color".

                                              COUNTI

                             VIOLATION OF 42 U.S.C.§2000e, et.seq.
                                    Racial Discrimination

         12.     Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as if set forth herein verbatim.

         13.     The Defendant, by and through its agents and employees, has discriminated against

Plaintiff because of race (African American) in that Plaintiff was terminated due to her race.

         14.     Additionally, the reason(s) given by the Defendant for Plaintiff's termination are a

mere pretext for discrimination based upon Plaintiff's race.




                                                   3
         Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 4 of 10




                                              COUNT II

                  VIOLATION OF THE ARKANSAS CIVIL RIGHTS ACT

        15.      Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as if set forth herein verbatim.

        16.     The acts and omissions alleged herein are in violation of the Arkansas Civil Rights

Act of 1993, A.C.A 16-123-10 I, et. seq., in that the Plaintiff was subjected to discrimination in

the terms and conditions of her employment based upon her race (African American), for which

she seeks the relief set forth, infra.

                                             COUNT III

               VIOLATION OF RIGHT TO BENEFITS UNDER CONTRACT

        17.     Plaintiff restates and incorporates by reference the preceding paragraphs of her

Complaint as if set forth herein verbatim.

        18.     The Plaintiff had a contract of employment with the Defendant under the laws of

the State of Arkansas. Such contract could not be terminated, nor could the Plaintiff be deprived

of the benefits of the contract because of her race under the laws of the United States and the State

of Arkansas.

        19.     Defendant intentionally deprived Plaintiff of the enjoyment of the benefits,

privileges, terms, and conditions of the contractual relationship she had with the Defendant

because of the Plaintiff's race.

        20.     Under Arkansas and federal law, an employer may not lawfully violate 42 U.S.C.

§ 1981 or the Arkansas Civil Rights Act by subjecting such an employee to a work environment

that is hostile because of the Plaintiff's race.

        21.     Defendant violated 42 U .S.C. § 1981 by terminating the Plaintiff due to her race.



                                                   4
         Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 5 of 10




                                             DAMAGES

        22.      Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as if set forth herein verbatim.

        23.      Plaintiff, Khayya Ragland, has suffered damages in an amount in excess of the

minimal amount for Federal Diversity Jurisdiction ($75,000) for the following elements:

                 ( 1)   Loss of employment compensation, benefits and promotional opportunities

in the past;

                 (2)    Loss of reputation and self-esteem; and

                 (3)    Mental anguish and emotional distress.

        Additionally, Plaintiff seeks punitive damages up to the limits permitted by law for

violation of Title VII and in an indeterminate sum to be awarded by a jury for violation of 42

u.s.c. § 1981.
        WHEREFORE, Plaintiff prays that this Court grant her the following relief against the

Defendant:

                 ( 1)   Grant Plaintiff a jury trial;

                 (2)    For a Declaratory Judgment declaring that the Defendant has violated the

                 rights of the Plaintiff as guaranteed by Title VII of the 1964 Civil Rights Act (as

                 amended), 42 U.S.C. §2000e, et. seq.; the Arkansas Civil Rights Act, A.C.A 16-

                 123-101, et. seq., and 42 U.S.C. §1981 et. seq.;

                 (3)    Grant a permanent injunction prohibiting the Defendant from engaging in

                 the harassment or retaliation and practices alleged herein in violation of 42

                 U.S.C.§2000e, et.seq.; and the Arkansas Civil Rights Act;

                 (4)    Award compensatory and punitive damages;



                                                    5
        Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 6 of 10




              (5)     Award reasonable attorney's fees and litigation expenses;

              (6)     Grant any and all other relief to which she is entitled.

       PLAINTIFF DEMANDS A JURY TRIAL

                                         Respectfully submitted,

                                         THE BRAD HENDRICKS LAW FIRM
                                         500 C Pleasant Valley Dr.
                                         Little Rock, AR 72227
                                         (50 I) 221-0444
                                         (501) 661-0196 (fax)
                                         tkitchens@bradhendricks.com


                                         BY:
                                             -------------
                                         Lloyd W. "Tre" Kitchens, ABN 99075



                                        VERIFICATION

       I have read the above and foregoing and it is true and correct to the best of my knowledge

and belief. Wherein I set my hand and seal this       ~   day of May, 2019.




STA TE OF ARKANSAS            )
                              )ss
COUNTY OF PULASKI             )

       Sworn to and subscribed before me, a Notary Public, on this    g__        day of May, 2019.




                                              My Commission Expires: ,._
                                                                            . .,~•••~•••~\
                                                                     /;'_.. _.••.. MYCOMMISSION
                                                                                           ~ 2_,,_
                                                                                                ,-
                                                                                                      ,1--
                                                                                             AUDRAL MUARAY

                                                                           \'•-,o:;                          -
                                                                            '•,1'~~~-
                                                                              '•11::::~•·
                                                                                              PulllldColny

                                                  6
                              Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 7 of 10



                                    CHARGE OF DISCRIMINATION                                                                                               Charge Presented To:                             Agency(ies) Charge No(s):
                    1h1c.   f.,rn• ; .• Jffc.:ti.:d
                            St.1'.1.•n;.:-•1t Jr.J
                                                      tlh· l'(1vc.1..:y A..:t \,f 1•n1. ~e,.: ,:n:.:loscJ Priv.1..:-y !\d
                                                          1nf,,rrn,itl,.)l1   1::~,r,,r1..: ,,',r:1pld1tl).:. this f,;rrn.
                                                                                                                                                               •0       FEPA

                                                                                                                                                                        EEOC                                     493-2019-00172
                                                                                                                                  null                                                                                         and EEOC
                                                                                                                     Sr,1/e or /0,.:.1/ Ab'Cn(Y,   il,my
N::tnk' (inJ10/c Mr..   J./(. Airs.}                                                                                                                                                 I lvme Phone                           Year or Birth

Ms. Khayya Ragland                                                                                                                                                             (501) 350-2186
St red AJJres~                                                                                                               (1ty. Stal:: Jnd Z!P (.)J(,,

43 Dove Creek Cir., North Little Rock, AR 72116


Named is the Employer, Labor Organization, Ernµloyme11t Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (!fmor<! tlw1 tivo, list umier PAR lkULAJ;S below.)
NJ mt~                                                                                                                                                                   !·-ht. Employee<:., "-~,embers                  Phone No.

SUNCHASE AMERICAN                                                                                                                                                                                                  (501) 851-0700
Street Adtlress                                                                                                              City. State and ZIP Code

100 Park Dr, Maumelle, AR 72113


N<,lllll·                                                                                                                                                                N,). fmpt,,ye~s. Mi•mbt'n                       Phone No,




Str~-ct AJJr~:-,                                                                                                             City, St;!tC JnJ ZIP CoJc




DISCRIMINATION BASfl) ON (()11:',:k .1ppr,>pn1rc-• b,_,x(es).)                                                                                                                      DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                                                                 Earliest                         Latest

   0         RA(!

                             •             COLL•K
                                                                0             SLX
                                                                                                  •             R[LIGION
                                                                                                                                    •              NATIONAi. ORl~IN                       09-11-2018                      09-11-2018

            • •     RrT.,\l lA:"[()~J

                                 OTH[J{ (:j1x,,Fv)    •        AGf
                                                                               •             DISAf\lliTY
                                                                                                                             •          GrNL :K INIOK~IATION


                                                                                                                                                                                                •           CDN flNIIING ACTION

 l'H[ PAkTICULr\l<S AR!"        (/{.1Jditim1JI p.rpc'r is nc•cded st!iith ex/rd _;.hc,'t.'t(~)J:
   I was hired on October 16, 2013, as an Assistant Manager and promoted to Property Manager in 2016. I was discharged on
   September 11, 2018. I was not offered the opportunity to resign. I was not offered a severance package.

   I believe I was discharged, not offered the opportunity to resign, and not offered a severance package because of my race, African
   American, and sex, female, in violation of Title VII of the Civil Rights Act of 1964, as amended.




 I w.rnt this charge filed w,tl, both the EEOC a11d the ~tate or local Ag,.11cy, ,t a,1y. I will                                               NOTARY - h'hcn m-,-,·Js,:;ry fcJr St.ue .:ind I ,,c;J/ Agency Rcq11ir,•mc11ts
 advise the agencies if I ch,rnge my address or phone 11umbcr and I w,11 cMpuate fully h'ith
 them i11 the processing of my charge in accordHnce with tlwir procedures.
                                                                                                                                               I swear or affinn that I have read the above charge and that it is true to the
 I d,·clare under penalty of perjury that tile abovr is true and correct.                                                                      best of rny k11owledge, information and belief.
                                                                                                                                               S!GNATURE or COMPLAINANT


                                                                                                                                                   SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
            Digitally signed by Khayya Ragland on 02-04-2019 10:01 AM EST                                                                          (month, dJy,ye.Jr)




                                                                                                                                 EXHIBIT
                                                                                                                   Ia                A
              Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 8 of 10




PRIVACY Acr STATEMENT:      Under the Privacy Act of 1974, Pub. Law 93-579, authority to request personal data
and its uses are:

1.     FoRMNUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2.     AlITHORITY. 42 U.S.C. 2000e-5(b). 29 u.s.c. 211, 29 u.s.c. 626, 42 u.s.c. 12117, 42 u.s.c. 2oooff-6.

3.    PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to writing
(whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination
statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes, to invoke the EEOC's
jurisdiction and, where dual-filing or referral arrangements exist, to begin state or local proceedings.

4.     RoUTINI: USES. This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes (and as applicable, other federal, state or local laws). Information given will be used
by staff to guide its medic:tion ar.d investigation efforts and, as applicable, to determine, conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy of this charge
will ordinarily be sent to the respondent organization against which the charge is made.

5.    WHITHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GMNG INFORMATION. Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of. Without a written charge, EEOC will ordinarily not act on the complaint. Charges under Title Vil, the
ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEA should ordinarily
be signed. Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge.

                                 NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHTREv!Ew

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with
EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by
a FEPA under worksharing agreements. You will be told which agency will handle your charge, When the
FEPA is the first to handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do
so within 15 days of your receipt of its findings. Otherwise, we will ordinarily adopt the FEPA's finding
and close our file on the charge.

                                         NOTICE OF NON-RETALl.ATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken against
you or others who oppose discrimination or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an employer to discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union to discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge, testified, assisted, or participated in any manner in
an investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(6) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the
Act.
                        Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 9 of 10

EEOC Form 161 (11/16)                    U.~. _QUAL EMPLOYMENT OPPORTUNITY COMM                                .ON

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Khayya Ragland                                                                    From:    Little Rock Area Office
       43 Dove Creek Cir.                                                                         820 Louisiana
       North Little Rock, AR 72116                                                                Suite 200
                                                                                                  Little Rock, AR 72201


       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                     Telephone No.

                                                Margie Myers,
493-2019-00172                                  Investigator                                                            (501) 324-6214
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       CK]       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)


                                                           - NOTICE OF SUIT RIGHTS -
                                                     (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
!~st. {Th~ time limit for filino suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collec~e.      /

                                                 r    1/\J ~ m i s s i o n                                                  FEB l 4     tm
 Enclosures(s)                                                                                                                 (Date Mailed)
                                                                   William A. Cash, Jr.,
                                                                   Area Office Director
 cc:
             Alice Piraneo
             Legal
             SUNCHASE AMERICAN, LTD.
             7755 Ballantyne Commons Parkway Suite 1
             Charlotte, NC 28277



                                                                       EXHIBIT

                                                               I 6
                   Case 4:19-cv-00339-KGB Document 1 Filed 05/10/19 Page 10 of 10
E"nclosure with EEOC
Form 161 (11/16)

                                              INFORMATION RELATED TO FILING SUIT
                                            UNDER THE LAWS ENFORCED BY THE EEOC

                                (This information relates to filing suit in Federal or State court under Federal law.
                       If you also plan to sue claiming violations of State law, please be aware that time limits and other
                              provisions of State law may be shorter or more limited than those described below.)


PRIVATE SUIT RIGHTS
                                        Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                        the Genetic Information Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA}:

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is sigr,ad) or the date Gf the pcst~ark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                      Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                    --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                              --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                    IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
